Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 2/04/21 have been fully considered but they are moot due to new ground rejection as shown below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43, 56, 70-74, 83-87 and 92-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 10285192 (hereinafter P10285192). Although the claims at issue are not identical, they are not patentably distinct from each other because if the following.
	For claim 43, P10285192 discloses a base station (“An eNB”), claim 1) comprising: a memory storing instructions; and at least one hardware processor configured to execute the instructions to:
	scramble, by using a cell ID, a first schedule assignment carried on a first physical downlink control channel (“scramble, by using a cell ID, a first schedule assignment and control information carried on a physical downlink control channel (PDCCH)”, claim 1); and 
scramble, by using an ID regarding enhanced physical downlink control channel (EPDCCH), a second schedule assignment carried on an EPDCCH”, claim 1). 
	Other claims are rejected in the similar fashion.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 43, 56, 70-74, 83-87 and 92-97 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 20110103250 A1).
	For claim 43, Li discloses a base station comprising: a memory storing instructions; and at least one hardware processor configured to execute the instructions to: 
	scramble, by using a cell ID, a first schedule assignment carried on a first physical downlink control channel (see FIG. 6 for “cell-specific scrambling code sequence 1” that is the scrambled first schedule assignment in view of [0049], [0005], [0013], Abstract, FIG. 3 and 4, and [0009] “In the enhanced downlink transmission of the LTE-A version 9, a method for generating the scrambling code sequence r(n) … the scrambling code sequence r(n) is a cell-specific sequence, i.e. all the UEs in the same cell use the same scrambling code sequence … the pseudo-random sequence c(i) is initialized over again at the beginning of each sub-frame is dynamically configured through a physical downlink control channel (PDCCH)… N.sub.ID.sup.cell is an identity of a cell”; note that the equation in [0009] showing r(n) as a function of c(i) suggests schedule assignment; and [0015] “wherein an initialization code of the cell-specific scrambling code sequence is determined according to an identity of the cell in which the UE is located”; and 
	scramble, by using a second cell ID which is included in configuration information of a second physical downlink control channel, a second schedule assignment carried on the second physical downlink control channel (see FIG. 6 for “cell group-specific scrambling code sequence 2” that is the scrambled second schedule assignment in view of [0049] ], [0005], [0013], Abstract, FIG. 3 and 4, and [0009] “In the enhanced downlink transmission of the LTE-A version 9, a method for generating the scrambling code sequence r(n) … the scrambling code sequence r(n) is a cell-specific sequence, i.e. all the UEs in the same cell use the same scrambling code sequence … the pseudo-random sequence c(i) is initialized over again at the beginning of each sub-frame is dynamically configured through a physical downlink control channel (PDCCH)… N.sub.ID.sup.cell is an identity of a cell… When the base station needs to pellucidly dispatch more than two UEs, an additional DRS is generated by using a cell-specific scrambling code sequence r'(n) another n.sub.SCID, r'(n) and r(n) are independent random sequences”).
	Li does not specifically discloses “scramble, by using a parameter which is included in configuration information of a second physical downlink control channel”. However, the second cell ID is a parameter that is used for scrambling. 
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to the second cell ID as a scrambling parameter ([0009] of Li)	 Claim 56 is rejected because it is the corresponding UE claims of claim 43 that has the same subject matter.
	Claim 70 is rejected because it is the corresponding method claims of claim 43 that has the same subject matter.
	Claim 83 is rejected because it is the corresponding method claim 56 that has the same subject matter.
	As to claims 39 and 66, Li discloses claims 38 and 65, wherein the hardware processor configured to execute the instructions to transmit to the UE, the configuration information on radio resource control (RRC) signaling ([0043] “The identity of the cell group to which the cell belongs may be sent to the UE through a broadcast channel or radio resource control (RRC) signaling, so that the UE can obtain the identity of the cell group to which the cell in which the UE is located belongs from the broadcast channel or the RRC signaling”).
	As to claims 47 and 74, Li discloses claims 43 and 70, wherein the hardware processor configured to execute the instructions to transmit, to the UE, the scrambled 
	As to claims 44 and 71, Li discloses claims 43 and 70, wherein the hardware processor configured to execute the instructions to transmit to a user equipment, the configuration information on radio resource control signaling 404 of FIG. 4 “the base station sends configuration information to the UE and send DRS to the UE by using the configured scrambling code sequence”; or suggested by [0013] “determining, by a base station, whether user equipments (UEs) participating in multiple users-multiple input multiple output (MU-MIMO) at the same physical resource block (PRB) belong to the same cell, if yes, configuring that the UEs adopt a cell-specific scrambling code sequence; otherwise, configuring that the UEs located in the cells belonging to the same cell group adopt a cell group-specific scrambling code sequence” and [0014] “sending, by the base station, configuration information to the UE, and sending a DRS to the UE by using the scrambling code sequence configured for the UE”).
	As to claims 72 and 86, Li discloses claims 70 and 83, wherein the parameter is independent of the cell ID ([0039] “Step 403: it is configured that the UEs located in the cells belonging to the same cell group adopt the cell group-specific scrambling code sequence” in view of FIG. 4; note that cell group-specific scrambling code as the parameter is independent of a cell ID, as show in FIG. 5).
	As to claim 84, Li discloses claim 83, wherein the configuration information is received, from an base station, on radio resource control signaling (suggested by [0051] “the information of the DRS RE group distributed to the UE may be carried by DRS port indication information in the PDCCH, and sent by the base station to the UE. In addition, the type information of the scrambling code sequence adopted for the UE, i.e. the type information of the scrambling code sequence adopted for the UE in the DRS RE group distributed to the UE, may be carried by extended bits in the PDCCH”).
	As to claim 85, Li discloses claim 83, wherein the scrambled first schedule assignment and the scrambled control information and the scrambled second schedule assignment are received from an base station (suggested by FIG. 6).
	As to claims 92 and 95, Li discloses claims 70 and 83, further comprising at least one of:
	receiving, from a base station, first downlink data on a first physical downlink shared channel (PDSCH) based on the first scheduling assignment;
	transmitting, to the base station, first uplink data on a first physical uplink shared channel (PUSCH) based on the first scheduling assignment;
	receiving, from the base station, second downlink data on a second PDSCH based on the second scheduling assignment; or
	transmitting, to the base station, second uplink data on a second PUSCH based on the second scheduling assignment (It is well known in the art that PUSCH and 
	As to claims 93 and 96, Li discloses claims 70 and 83, wherein the first physical downlink control channel and the second physical downlink control channel are allocated to different resource positions in a subframe (suggested by [0009] “When the base station needs to pellucidly dispatch more than two UEs, an additional DRS is generated by using a cell-specific scrambling code sequence r'(n) corresponding to another n.sub.SCID, r'(n) and r(n) are independent random sequences”).
	As to claims 94 and 97, Li discloses claims 70 and 83, wherein the parameter is single ID selected from a plurality of IDs ([0009] “When the base station needs to pellucidly dispatch more than two UEs, an additional DRS is generated by using a cell-specific scrambling code sequence r'(n) corresponding to another n.sub.SCID, r'(n) and r(n) are independent random sequences”).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JIANYE WU/Primary Examiner, Art Unit 2462